Citation Nr: 1108319	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  99-09 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hyperaldosteronism.

2.  Entitlement to an initial rating in excess of 30 percent post traumatic stress disorder (PTSD) and major depression.

3. Entitlement to an initial rating in excess of 10 percent for the Veteran's right (major) shoulder tendonitis.

4.  Entitlement to an initial rating in excess of 10 percent for the Veteran's left (minor) shoulder tendonitis.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1976 to October 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.  

In May 2001, the Veteran testified before a Decision Review Officer in Lincoln, Nebraska.  

The matters of entitlement to service connection for hyperaldosteronism, entitlement to an initial evaluation in excess of 10 percent for right shoulder tendonitis, and entitlement to an initial evaluation in excess of 10 percent for left shoulder tendonitis were previously before the Board in December 2000, July 2004 and February 2008, and were remanded for further development.  These issues were again before the Board in April 2009, when the Board denied the Veteran's claims.  The matter of entitlement to an initial rating in excess of 30 percent for PTSD was before the Board in April 2009, when the Board denied the Veteran's claim.  Subsequent to the April 2009 Board decision, the Veteran was granted entitlement to service connection for major depression by a rating decision in June 2009.  Therefore, the Board has recharacterized the issue as entitlement to an initial rating in excess of 30 percent for PTSD and major depression. The Veteran appealed the April 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in February 2010, the Court vacated the Board's April 2009 decision with regard to the above mentioned claims and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  It has now returned to the Board for further appellate consideration. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Hyperaldosteronism

In November 1996, the Veteran filed a claim for hyperaldosteronism.  The record includes STRs dated in April 1987.  An April 14, 1987 STR reflects that the Veteran was admitted to the medical facility on April 9, 1987 with complaints of chest pains.  It was noted that his potassium level was 4.8.  An April l5, 1987 STR reflects that the high aldosterone is "questionable and should be repeated".  An April 16, 1987 STR states "[i]nitial lab values report K+ 4.8 [and] serum aldosterone 990.  Need repeat."  The provisional diagnosis was "hypertension - serum aldosterone level."  An April 21, 1987 private medical report from a German company indicates that an April 15, 1987 sample was tested for aldosterone and had a result of 34 ng/dl.  

The Veteran's October 1996 chronological record of medical care for retirement purposes reflects that the Veteran gave a history of having "kind of hypertensive crisis back in 1986 at which time he was hospitalized for but he has never had any problems since then."  The report is negative for any mention of hyperaldosteronism.  

Post service, the Veteran reported that he had been hospitalized for five days in service in 1985 and diagnosed with hyperaldosteronism.  (See January and March 2004 VA examination reports.)  The Veteran has also referred to his time of hospitalization as 1988.  The Board finds that the Veteran's assertions as to hospitalization in 1985, 1986 and 1988 are less than credible based on the record of evidence as a whole.  The record reflects admission for five days in 1987 for high blood pressure with a questionable potassium level.

The Veteran has numerous post service medical records which are negative for complaints of, or treatment for, hyperaldosteronism.  A January 2004 VA examination report for hypertension notes a diagnosis of hyperaldosteronism.  There is no evidence that this diagnosis was based on any laboratory testing done at that time (the Veteran had reported that he had been treated with a five day hospital stay while in service).  January 2004 VA medical records indicate a potassium #3 level of 3.8.  A March 2004 VA examination report reflects that the Veteran's hyperaldosteronism was resolved.  A December 2006 VA examination report reflects the Veteran's hyperaldosteronism is in remission.  An April 2007 VA examination report addendum reflects no diagnosis of hyperaldosteronism can be made at this time.  

Because the January 2004 VA examination report reflects a diagnosis of hyperaldosteronism, the Veteran avers that this diagnosis cannot be disregarded solely because it was based on the history provided by the Veteran.  Therefore, the Board finds that a remand is warranted for a clinician to opine as to whether the Veteran's laboratory results in January 2004 support a diagnosis of hyperaldosteronism.  

The record also includes numerous laboratory results from October 1996, February 1997, August 1998, and February 2001 to February 2002.  The Board is unable to interpret such results.  Therefore, the Board finds that a remand is warranted for a clinician to opine as to whether the Veteran had a diagnosis of hyperaldosteronism at any time from November 1996 to present. The clinician should also opine as to whether any laboratory results from October 1996 to present support a diagnosis of hyperaldosteronism.


PTSD

The Veteran underwent a VA examination for PTSD in December 2006; unfortunately, the examiner did not have a copy of the Veteran's claims file at that time.  The Board finds that a remand is warranted to obtain a VA examination to determine the extent of the Veteran's PTSD and major depression.  

The Board also notes that the record reflects that in April 2010, the Veteran submitted a VA Form 21-4142 for PTSD treatment from 2009 to present.  The RO should attempt to obtain any records from such treatment.

Right and Left Shoulder Tendonitis

The Veteran's right and left shoulder disabilities have each been rated as 10 percent disabling effective from November 1996.  The most recent VA examination report of record is from December 2006.  The Board finds that a more current examination report, which details the Veteran's range of motion, and any additional limitation of motion due to pain, is warranted.  

The Board also notes that the record reflects that in April 2010, the Veteran submitted VA Forms 21-4142 for his neck, joint pain, and left side weakness treatment from 2002 to present.  The Board is unsure if any of these records pertain to the Veteran's shoulders; therefore, the RO should attempt to obtain any records from such treatment.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for hyperaldosteronism, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified providers.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records.  

2.  Attempt to obtain all identified pertinent medical records noted on the provided VA Form 21-4142 associated with the claims file in 2010 and noted to have been sent to the North Little Rock VARO in April 2010.  

3.  Schedule the Veteran for a VA examination with the appropriate clinician to determine if he currently has, or has had hyperaldosteronism at any time from October 1996 to present.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has a current diagnosis of hyperaldosteronism, or has had hyperaldosteronism at any time since October 1996, causally related to his military service.  The clinician should opine as to whether the Veteran's laboratory results in January 2004 support a diagnosis of hyperaldosteronism.  The examiner should review the STRs and laboratory records of evidence, to include the records from October 1996, February 1997, August 1998, and February 2001 to February 2002, and any other pertinent records associated with the claims folder.  The clinician should opine as to whether any laboratory results from October 1996 to present support a diagnosis of hyperaldosteronism.

4.  Schedule the Veteran for a VA examination with the appropriate mental health provider to determine the extent of his service-connected PTSD and major depression. Perform all necessary tests, and report all clinical manifestations in detail.  In determining the extent of the Veteran's PTSD and major depression symptoms, the examiner should consider the Veteran's claims file.

5.  Schedule the Veteran for a VA examination with the appropriate specialist to determine the extent of his service-connected right shoulder and left shoulder tendonitis disabilities.  Perform all necessary diagnostic tests, and report all clinical manifestations in detail.  The examination report should reflect the Veteran's range of motion, and any additional limitation of motion due to pain.  

The claims folder should be reviewed in conjunction with such examination(s) and the examination report(s) should indicate that such a review was performed.  Any opinion expressed should be accompanied by a complete rationale. 
 
The Veteran should be advised that failure to appear for examinations as requested, and without good cause, could adversely affect his claims, to include their denial.  See 38 C.F.R. § 3.655 (2010).  

6.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


